Citation Nr: 1008318	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The issue before the Board 
today was remanded in November 2007 and July 2008 for further 
evidentiary and procedural development.  Thereafter, in 
October 2009, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  A VHA opinion 
was received in November 2009 and incorporated into the 
record.  The Veteran and his representative were provided a 
copy of the VHA opinion and provided a period of 60-days to 
respond.  In January 2010, the Veteran responded that he had 
no additional evidence to submit.


FINDING OF FACT

The competent evidence is in equipoise as to the issue of 
whether the Veteran's tinnitus is etiologically related to 
his bilateral hearing loss disability.


CONCLUSION OF LAW

Tinnitus is proximately due to service-connected bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1137, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran asserts that he is entitled to service connection 
for tinnitus as either directly due to military noise 
exposure or as secondary to his service-connected bilateral 
hearing loss disability.  Although he was unable to recall 
during VA examination whether he experienced ringing or 
buzzing in his ears during service, he has submitted lay 
statements throughout this appeal that he was exposed to 
significant noise during service as an aviation machinist 
working on the flight deck of an aircraft carrier.  The first 
contemporaneous evidence of complaint is a December 2003 VA 
audiology note in which the Veteran denies a longstanding 
history of tinnitus, but admits to experiencing intermittent 
tinnitus for the past ten days.  Thereafter, he complains of 
constant, bilateral tinnitus.  See, e.g., VA Examination 
Reports dated in November 2004, December 2007, and April 
2009.  

Pertinent VA law and regulations provide that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Additionally, secondary service connection is 
warranted for a disability that is proximately due to or the 
result of a service-connected disease or injury or that has 
been chronically worsened by a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

As alluded to above, the Veteran's service treatment records 
are silent for any complaints of tinnitus during service.  
There is also an absence of contemporaneous lay and medical 
evidence of tinnitus for many years following separation from 
service.  When asked at VA examinations conducted during this 
appeal when he first noticed ringing or buzzing in his ears, 
the Veteran could not recall if such symptoms began during 
service.

The Veteran was examined three times during this appeal for 
the purpose of determining the etiology of his claimed 
tinnitus.  Following a review of the claims file, an 
interview with the Veteran, and a physical examination of the 
Veteran, all three examiners concluded that his current 
claimed tinnitus is not likely related to acoustic trauma 
incurred during service.  See VA Examination Reports dated in 
November 2004, December 2007, and April 2009.  Additionally, 
the April 2009 VA examination report contains an opinion that 
tinnitus is also not etiologically related to the Veteran's 
service-connected bilateral hearing loss disability.  

Notably, the rationale accompanying the April 2009 opinion 
fails to discuss why tinnitus is not caused or aggravated by 
hearing loss.  Rather, it discusses why there does not exist 
a direct relationship between military noise exposure and 
tinnitus.  In light of these circumstances, the Board 
requested a new medical opinion, namely, a VHA opinion dated 
in November 2009, regarding the issue of whether the 
Veteran's tinnitus is secondarily related to his hearing 
loss.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
See also 38 C.F.R. § 20.901 (2009) (the Board may obtain a 
medical opinion from an appropriate VHA health care 
professional on medical questions involved in the 
consideration of an appeal when such opinion is needed for 
equitable disposition of an appeal).

Following a review of the Veteran's claims file, the VA 
otolaryngologist opined that the Veteran's claimed tinnitus 
is not due to military service because he did not admit to 
tinnitus at the time of military discharge or within one year 
of service separation.  Furthermore, based on the fact that 
tinnitus was first perceived by the Veteran in December 2003, 
it was the VA otolaryngologist's professional opinion that 
the Veteran's current tinnitus is due to "other 
circumstances or further hearing loss acquired after service 
separation."  

The Veteran is currently in receipt of service connection for 
a bilateral hearing loss disability.  See RO Rating Decision 
dated in December 2004.  Absent specific and competent 
evidence to the contrary, any decrease in his hearing during 
and since service is attributable to this service-connected 
disability.  See 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.1, 4.22 
(2009).  Thus, in light of the November 2009 VHA opinion that 
tinnitus may be the result of "further hearing loss acquired 
after service separation" and the absence of probative 
evidence indicating why tinnitus is not due to hearing loss, 
and with consideration of the principle of reasonable doubt, 
the Board finds that service connection is warranted for 
tinnitus as the record is, at the very least, in relative 
equipoise as to the issue of whether such disability is 
secondary to service-connected bilateral hearing loss.  See 
38 C.F.R. § 3.310.  See also 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (2009).
	

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


